Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) including the limitation “define one or more rules…” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s other arguments in the 8/10/21 remarks have been addressed in the 9/10/21 Advisory action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8-12, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0030939 by Roy et al. (Roy).
Claim 1, 4, 6, 8-12, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0030939 by Roy et al. (Roy) in view of US 2007/0092073 by Olshansky et al. (Olshansky).
With respect to claim 1, Roy teaches a system comprising: a microprocessor; and computer-readable medium coupled with the microprocessor and comprising microprocessor-readable and -executable instructions that, when executed by the microprocessor, cause the microprocessor to: 
receive a first request for a first communication session message, wherein the first request is protocol- neutral and was converted from a first protocol-specific message; (Paragraph 39-43, 50 – client request for a session with a particular system, such as exemplary mail systems, in a protocol specific message (such as WAP, POP, IMAP, HTTP) is converted into a protocol-neutral message (common interface protocol).  Protocol engine module receives the message in the common interfaced protocol form)
apply a protocol-neutral rule to the first request (Paragraph 56, flow controller uses identifiers and parameters from the request to identify an appropriate handler. Paragraph 87-90 – additionally configuration files can further define processing rules); and 
send, via a protocol-neutral bus, a first offer for the first communication session message to a first edge server based on an identifier in the first request (Paragraph 56 – flow controller uses identifiers and parameters from the request to identify an appropriate handler), wherein the first offer is protocol-neutral and is converted to a second protocol-specific message (Paragraph 42, 43, Fig. 3  - communications between the front end and protocol engine module which includes the handlers is through the common interface protocol, thus forming a protocol neutral bus,  Paragraphs 94-96, Fig. 7 one embodiment for handling the client request includes the use of protocol specific handlers to retrieve data from specific systems.  Data retrieved will be converted back into common format for returning to the client
While Roy discloses applying handling rules that make use of identifiers and parameters of the request, Roy does not explicitly disclose define one or more rules based on an identifier in the first request, and handling the message according to the defined rules.  Olshanky teaches defining one or more rules based on an identifier in the first request, and handling the message according to the defined rules (Paragraph 44-49 – call handling rules are specifically associated to a particular extension/user and determined for application and handling based on the OCN or other identifier in the incoming request.  The use of rules for forwarding and other handling process appears to be similar to the rule usage as described in applicant’s specification paragraphs 56-59).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the application of rules by Roy include defining and using rules as in Olshanky.  One would be motivated to have this as it is desirable for users to be able to specify how to manage communications (Olshanky Paragraph 6).
With respect to claim 4, Roy teaches the system of claim 1, wherein the first protocol-specific message and the second protocol-specific message use the same protocol. (Paragraphs 39-44)
With respect to claim 6, Roy teaches the system of claim 1, wherein the identifier in the first request is an identifier for a user and wherein the microprocessor-readable and -executable instructions further cause the microprocessor to: send the first offer for the first communication session message to a second edge server based on a subscription message. (Paragraph 57 user account identification and forwarding to another handler)
With respect to claim 8
With respect to claim 9, Roy teaches the system of claim 1 wherein a subscription message sent from the first edge server comprises the identifier, wherein the first offer is sent to the first edge server based on the first subscription message with the identifier. (Paragraph 56, 57, 87-90)
With respect to claim 10, Roy teaches the system of claim 1, wherein the microprocessor-readable and -executable instructions further cause the microprocessor to: receive, from a plurality of edge servers, a plurality of subscription messages, wherein the plurality of subscription messages comprises an identifier of a group of users and wherein the first offer is sent to the plurality of edge servers based on the identifier of the group of users. (Paragraph 44)
With respect to claim 11, Roy teaches the system of claim 1, wherein the microprocessor-readable and -executable instructions further cause the microprocessor to: receive a second request for a second communication session message, wherein the second request is protocol- neutral; apply the one or more rules to the second request for the second communication session message, wherein the one or more rules are used to send a second offer for the second communication session message to a second edge server that supports a second protocol; and send the second offer to the second edge server, via a second protocol-neutral bus, based on the applied one or more rules, wherein the second offer is protocol- neutral. (Same logic of claim 1 noting the same functionality would occur for a second message which would be handled based on the identifier/parameters of that message). 
Claims 12, 16, 17, 18, 19, and 20 are similar in scope to claims 1, 6, and 8-11 and are rejected based on the same rationale. 


Claims 2, 3, 5, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Olshanky in view of US 2007/0019622 by Alt et al. (Alt).
With respect to claim 2, Roy as modified teaches the system of claim 1.  While Roy teaches handles a general communication session, Roy does not teach a specific message in relation an accept communication session message and thus does not explicitly disclose wherein the microprocessor-readable and -executable instructions further cause the microprocessor to: receive an accept communication session message for the first communication session, wherein the accept communication session message for the first communication session is protocol-neutral; and send the accept communication session message for the first communication session to the first edge server. 
However, Alt teaches there is need for converting certain specific protocols that include accept messages, such as SIP to PTSN, SIP to H.323.  Alt provides a mechanism for these conversions (Paragraph 18, 43-44 and 73).  Applying one these protocols to the structure of Roy would lead to an accept message being translated to the common interface protocol, and sent to the appropriate edge server (handler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protocols that use accept messages as in Alt as the protocols in the structure of Roy and Olshanky.  Roy explicitly indicates the invention is not to be limited to mail systems (Roy paragraph 39) and Alt suggests it is desirable to bridge across different internet protocol technologies (Alt Paragraphs 3-6). 
With respect to claim 3, Roy as modified teaches the system of claim 2, wherein the accept communication session message for the first communication session was converted from a third protocol-specific message and is converted by the first edge server to a fourth protocol specific protocol-specific message. (Roy 42-44, 94-96 – flow of  message from client to interface to target system  is protocol specific – protocol neutral – protocol specific)
With respect to claim 5
However, Alt teaches there is need for converting certain specific protocols that include accept messages, such as SIP to PTSN, SIP to H.323.  Alt provides a mechanism for these conversions (Paragraph 18, 43-44 and 73).  Applying one these protocols to the structure of Roy would lead to an accept message being translated to the common interface protocol, and sent to the appropriate edge server (handler) which would then translate to a protocol specific message different than the originating protocol specific message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second protocol specific message in Roy Olshanky be different than the first protocol specific message as taught in Alt.  Roy explicitly indicates the invention is not to be limited to mail systems (Roy paragraph 39) and Alt suggests it is desirable to bridge across different internet protocol technologies (Alt Paragraphs 3-6).
Claims 13 and 14 are similar in scope to claims 2 and 3 and are rejected based on the same rationale. 
With respect to claim 15, Roy as modified teaches the system of claim 14, wherein the first protocol-specific message and the second protocol-specific message use the same protocol. (Roy Paragraphs 39-44)
Claim 21 is similar in scope to claim 2 and is rejected based on the same rationale. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455